DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/05/2022 has been entered.  Claims 1-3, 5-13, 15-24, and 26-30 are pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Non-Final Rejection on 04/12/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-6, 10-13, 15-16, 20-24, and 26-27, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shelton, IV (US 20110290851 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Shelton, IV (US 20110290851 A1) in view of Williams et al. (US 20120193398 A1).
Regarding claims 1-2, 5-6, 10, 12, 15-16, 20, 23, and 26-27, Shelton, IV discloses an end effector (10/12) for stapling and cutting an anatomical structure (figs. 1-24), the end effector comprising:(a) an anvil (18), the anvil comprising; (i) a first anvil end, (ii) a second anvil end, (iii) an anvil face ([0209], figs. 1-2, 18-19, 23-24);
(ii) an anvil blade channel (42) defined by the anvil face, wherein the anvil blade channel is positioned to bisect the anvil face into a first half and a second half (21/23, [0232]); and (iii) a plurality of staple pockets (202) positioned on the anvil face; (b) a cartridge (300) having a first cartridge end, a second cartridge end, and a cartridge face defining a cartridge blade channel (310 [0225]), the cartridge being configured to retain a plurality of staples (staple-receiving channels 320a-320f), wherein each of the plurality of staples (222) comprises a first staple leg having a first tip, a second staple leg having a second tip, and a crown connecting the first staple leg and the second staple leg and having a midpoint, each of the plurality of staples comprising; (i) an open staple configuration wherein the first staple leg and the second staple leg are generally perpendicular to a longitudinal axis of the crown (figs. 12-16, 26-28); and (ii) a closed staple configuration wherein a first portion of the first staple leg and a second portion of the second staple leg are bent relative to the crown (staples shown going from the open to closed configuration) such that the first portion of the first staple leg and the second portion of the second staple leg overlap and teaches staples (15098) cross the midpoint of the crown ([0407], figs. 177-179) wherein the first leg and the second leg touch at a contact point, and the contact point, the first tip, and the second tip remain above and to a same side of the crown, [0225-0233], figs. 27-34, 43, 48-50, 55, 177-180, and 190-191); and 
(c) a blade (14), the blade having a cutting edge (48), wherein the blade is movable in the anvil blade channel, and the blade is movable from a first position at the first anvil end to a second position at the second anvil end [0209-0210, 0239-0240, 0251-0252], figs. 1-57). Shelton, IV also teaches having different diameter and length of staples ([0013, 0257-0260, 0273-0274], figs. 45-49) and wherein the first anvil end is coupled with the first cartridge end and the second anvil end is coupled with the second cartridge end, wherein a portion of the anvil face is angled relative to a portion of the cartridge face herein the anvil face comprises a stepped configuration having a first segment and a second segment that are offset (angled and stepped portions shown, figs. 19-26). Shelton, IV also discloses the anvil has an angled surface at distal end (figs. 2 and 177), pretzel shape with tips not crossing the crown in formed configuration, drivers have different configurations (figs. 177-192); stepped anvil (figs. 19-24 and 70-71) rows run from proximal to distal ends of effector in which the different distances will be at proximal, distal ends and in between ([0245-0260], figs. 44-48), similar and different wedges (420) different driver heights (figs. 42-48), with the rows producing different height formed staples ([0245-0260], figs. 12-23, 44-48, 70-80, and 178-190).
In the alternative, if it can be argued that Shelton, IV fails to disclose actuating the end effector moves each of the plurality of staples form the open staple configuration to the closed staple configuration wherein a first portion of the first staple leg and a second portion of the second staple leg are bent relative to the crown such that the first portion of the first staple leg and the second portion of the second staple leg overlap and cross the midpoint of the crown, wherein the first leg and the second leg touch at a contact point, and the contact point, the first tip, and the second tip remain above and to a same side of the crown-
Williams et al. teaches a stapler (10) with an effector (22/26/28); actuating the end effector that moves a plurality of staples (224b) form an open staple configuration to a closed staple configuration wherein a first portion of the first staple leg (236) and a second portion of the second staple leg (236) are bent relative to the crown (232) such that the first portion of the first staple leg and the second portion of the second staple leg cross the midpoint of the crown wherein the first leg and the second leg touch at a contact point, and the contact point, the first tip, and the second tip remain above and to a same side of the crown ([0057-0065], figs. 1 and 12-16).
Given the suggestion and teachings of Shelton, IV to have different leg lengths of staples and staples that crimp to be above the crown, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the actuating the end effector moves each of the plurality of staples form the open staple configuration to the closed staple configuration wherein a first portion of the first staple leg and a second portion of the second staple leg are bent relative to the crown such that the first portion of the first staple leg and the second portion of the second staple leg cross the midpoint of the crown wherein a first portion of the first staple leg and a second portion of the second staple leg are bent relative to the crown such that the first portion of the first staple leg and the second portion of the second staple leg overlap and cross the midpoint of the crown, wherein the first leg and the second leg touch at a contact point, and the contact point, the first tip, and the second tip remain above and to a same side of the crown for improved tissue fastening as taught by Williams et al.
Regarding claims 3, 11, 13, 21-22, and 24, wherein the end effector has a first end and a second end, the end effector further comprising a staple driver ramp (400/410/420) operably configured to urge the plurality of staples from the cartridge towards the anvil face, wherein the staple driver ramp is movable from the second end of the end effector to the first end of the end effector such that the end effector is operably configured to deploy the plurality of staples from the cartridge as the blade is moved from the second end to the first end ([0234-0264], figs. 20-23, 26-28, and 42-43), wherein a pocket shape (202/203) of each of the plurality of staple pockets is configured to shape one of the plurality of staples to be in the closed staple configuration ([0233-0242], figs. 14-16, 23-25, 28, 43-50, 55).  Shelton, IV also discloses the anvil has an angled surface at distal end (figs. 2 and 177), pretzel shape with tips not crossing the crown in formed configuration, drivers have different configurations (figs. 177-192); stepped anvil (figs. 19-24 and 70-71) rows run from proximal to distal ends of effector in which the different distances will be at proximal, distal ends and in between ([0245-0260], figs. 44-48), similar and different wedges (420) different driver heights (figs. 42-48), with the rows producing different height formed staples ([0245-0260], figs. 12-23, 44-48, 70-80, and 178-190).

Claims 7-9, 17-19, and 28-30, is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelton, IV (US 20110290851 A1) in view of Williams et al. (US 20120193398 A1) and further in view of Holsten et al. (US 20100108739 A1).
Regarding claims 7-9, 17-19, and 28-30, Shelton, IV teaches having different cup configurations/depths and radius and different diameter staples ([0013, 0257-0260, 0273-0274], figs. 45-49) but fails to disclose different open leg lengths wherein the first staple leg and the second staple leg of at least one of the plurality of staples have different lengths, and different cup configurations wherein the first cup has a first arc with a radius of from 0.040 inches to 0.060 inches and a first depth of from 0.010 inches to 0.030 inches, and the second cup has a second arc with a radius of from 0.030 inches to 0.050 inches and a second depth of from 0.010 to 0.030 inches.
Shelton, IV states:  the staple forming pockets in the anvil may have different depths [0013]… staples 222 may have different lengths or wire diameters to create different length formed staples, and/or the pockets 202 in the anvil 810 could have different depths to create different length formed staples. Also, the cumulative heights of the wedge band stacks could be different [0273]
Holsten et al. teaches having different open leg lengths (125a-125c) and different cup configurations ([0056-0094], figs. 2-15).
Holsten et al. states: “Leg lengths of surgical fasteners 125c, 125b, and 125a increase in a direction moving from inner walls 616 towards outer walls 614. By providing surgical fasteners having increasing leg lengths along a plane that is orthogonal to inner walls 616, the completed (i.e. formed) surgical fasteners join increasing thicknesses of tissue without unduly traumatizing the joined layers of tissue” [0089].
Given the suggestion and teachings of Shelton, IV to have different leg lengths of staples with different anvil pocket/cup depths/configurations, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the different cup configurations wherein the first cup has a first arc with a radius of from 0.040 inches to 0.060 inches and a first depth of from 0.010 inches to 0.030 inches, and the second cup has a second arc with a radius of from 0.030 inches to 0.050 inches and a second depth of from 0.010 to 0.030 inches for obtaining the desired staple crimping amount along with staple legs of different lengths for improved tissue fastening with different thickness and/or to prevent trauma the tissue as taught by Holsten et al.  Also, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1995) and  “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976), 531 F.2d at 1053, 189 USPQ at 148.) and a desired range such as the different cup radius would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. Attorney argues that Shelton, IV fails to disclose “the first anvil end is coupled with the first cartridge end and the second anvil end is coupled with the second cartridge end”.  Examiner contends that “a fist anvil end, a first cartridge end, a second anvil end, a second cartridge end” is not limited to any particular orientation, direction in which “a end” can be any end portion on the anvil/cartridge.   As shown in figs. figs. 1-2 and 18-26 the anvil is pivotal attached on the left and right ends of the anvil proximal most portion.  Since Shelton, IV, has two coupling ends then the claimed limitation of having an anvil coupled to a cartridge at two ends is shown by Shelton IV.  Examiner suggests establishing where the ends are (i.e. proximal and distal).  However, US 20050203548 A1 discloses proximal/distal anvil ends coupled to cartridge proximal/distal ends, fig. 30 which should be considered if such an amendment is made.
Shelton, IV also discloses the anvil has an angled surface at distal end (figs. 2 and 177), pretzel shape with tips not crossing the crown in formed configuration, drivers have different configurations (figs. 177-192); stepped anvil (figs. 19-24 and 70-71) rows run from proximal to distal ends of effector in which the different distances will be at proximal, distal ends and in between ([0245-0260], figs. 44-48), similar and different wedges (420) different driver heights (figs. 42-48), with the rows producing different height formed staples ([0245-0260], figs. 12-23, 44-48, 70-80, and 178-190).
Also, as prior discussed, attorney argues Shelton, IV fails to disclose actuating the end effector moves each of the plurality of staples form the open staple configuration to the closed staple configuration wherein a first portion of the first staple leg and a second portion of the second staple leg are bent relative to the crown such that the first portion of the first staple leg and the second portion of the second staple leg overlap and cross the midpoint of the crown, wherein the first leg and the second leg touch at a contact point, and the contact point, the first tip, and the second tip remain above and to a same side of the crown.
Examiner contends that Shelton, IV does disclose a closed staple configuration wherein a first portion of the first staple leg and a second portion of the second staple leg are bent relative to the crown (staples shown going from the open to closed configuration) such that the first portion of the first staple leg and the second portion of the second staple leg overlap and teaches staples (15098) cross the midpoint of the crown ([0407], figs. 177-179) wherein the first leg and the second leg touch at a contact point, and the contact point, the first tip, and the second tip remain above and to a same side of the crown, [0225-0233], figs. 27-34, 43, 48-50, 55, 177-180, and 190-191); and In the alternative, if it can be argued that Shelton, IV fails to disclose actuating the end effector moves each of the plurality of staples form the open staple configuration to the closed staple configuration wherein a first portion of the first staple leg and a second portion of the second staple leg are bent relative to the crown such that the first portion of the first staple leg and the second portion of the second staple leg overlap and cross the midpoint of the crown, wherein the first leg and the second leg touch at a contact point, and the contact point, the first tip, and the second tip remain above and to a same side of the crown-
Williams et al. teaches a stapler (10) with an effector (22/26/28); actuating the end effector that moves a plurality of staples (224b) form an open staple configuration to a closed staple configuration wherein a first portion of the first staple leg (236) and a second portion of the second staple leg (236) are bent relative to the crown (232) such that the first portion of the first staple leg and the second portion of the second staple leg cross the midpoint of the crown wherein the first leg and the second leg touch at a contact point, and the contact point, the first tip, and the second tip remain above and to a same side of the crown ([0057-0065], figs. 1 and 12-16).
Given the suggestion and teachings of Shelton, IV to have different leg lengths of staples and staples that crimp to be above the crown, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the actuating the end effector moves each of the plurality of staples form the open staple configuration to the closed staple configuration wherein a first portion of the first staple leg and a second portion of the second staple leg are bent relative to the crown such that the first portion of the first staple leg and the second portion of the second staple leg cross the midpoint of the crown wherein a first portion of the first staple leg and a second portion of the second staple leg are bent relative to the crown such that the first portion of the first staple leg and the second portion of the second staple leg overlap and cross the midpoint of the crown, wherein the first leg and the second leg touch at a contact point, and the contact point, the first tip, and the second tip remain above and to a same side of the crown for improved tissue fastening as taught by Williams et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20050203548 A1 – two anvil ends coupled two cartridge ends, proximal/distal anvil ends coupled to cartridge proximal/distal ends, fig. 30 and see references cited, form 892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F LONG/Primary Examiner, Art Unit 3731